04/12/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 21-0390


                                          DA 21-0390


 RANDY LAEDEKE, DARLA PRENN, for
                                                                      FILE
 THE ESTATE OF LILA M. LAEDEKE,                                       APR 12 2022
                                                                    Bowen Greenwood
              Plaintiffs and Appellants,                          Clerk of Supreme Court
                                                                     State of Montana


       v.                                                         ORDER

 BILLINGS CLINIC, and John Doe Defendants
 unknown at this time,

              Defendants and Appellees.



       Appellant Randy Laedeke has filed a motion for extension of time within which to
file his opening brief. Good cause appearing,
       IT IS HEREBY ORDERED that Appellant Randy Laedeke has until April 26, 2022,
within which to file his opening brief.
       No further extensions will be granted.
                       •-r\---,
       DATED this / e— day of April, 2022.
                                                 For the Court,